Citation Nr: 0534744	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-06 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by pain in the right elbow joint, to include 
claimed as due to undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by a rash of the lower legs, to include claimed as 
due to undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by chronic headaches, to include claimed as due to 
undiagnosed illness.

4.  Entitlement to service connection for disability 
manifested by fatigue, to include claimed as due to 
undiagnosed illness.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to April 
1993, including Persian Gulf War service in the Southwest 
Asia theater of operations from January 9, 1991 to May 15, 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 RO decision, which denied the 
claims sought on appeal.  The veteran had also appealed other 
service connection claims denied by the RO in the September 
2000 rating decision.  However, the veteran subsequently 
withdrew his appeal as to bilateral hearing loss in August 
2004, and the RO subsequently granted service connection for 
the remaining claims in a July 2005 hearing officer decision, 
and thus they are no longer in appellate status.    


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

3.  The veteran's currently demonstrated right elbow joint 
pain is shown as likely as not to be due to an undiagnosed 
illness that had its clinical onset during his service in the 
Persian Gulf War.  

4.  There is no competent evidence showing that the veteran's 
currently demonstrated rash of the lower legs, diagnosed as 
dermatitis, is related to active service or due to an 
undiagnosed illness that developed during the Persian Gulf 
War.

5.  The veteran's currently demonstrated headaches are shown 
as likely as not to be due to an undiagnosed illness that had 
its clinical onset during his service in the Persian Gulf 
War.  

6.  The veteran's currently demonstrated fatigue is shown as 
likely as not to be due to an undiagnosed illness that had 
its clinical onset during his service in the Persian Gulf 
War.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
right elbow joint pain is due to undiagnosed illness that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).  

2.  A rash of the lower legs, diagnosed as dermatitis, is not 
due to disease or injury that was incurred in or aggravated 
by service, nor is it due to undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303, 3.317 (2005).  

3.  By extending the benefit of the doubt to the veteran, his 
headaches are due to undiagnosed illness that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).  

4.  By extending the benefit of the doubt to the veteran, his 
fatigue is due to undiagnosed illness that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision in September 2000, which was prior 
to the enactment of the VCAA.  In any case, as explained 
herein below, the notice complied with the requirements of 
the VCAA as interpreted by the Court in Pelegrini II.  
Further, the Board finds that the timing of the VCAA notice 
is not prejudicial to the veteran because it was sent prior 
to the transfer of the case to the Board for appellate 
consideration in October 2005, and the veteran was offered 
ample opportunity to present evidence or argument in support 
of his appeal.  Accordingly, the Board will proceed to 
adjudicate these claims.  

In the VCAA notice sent to the veteran in December 2001 and 
June 2005, the RO advised the veteran of what was required to 
prevail on his claims for service connection, what 
specifically VA had done and would do to assist in the 
claims, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO also requested the 
veteran to submit any evidence in his possession that 
pertained to his claims.  

Further, the veteran was provided with a copy of the rating 
decision dated in September 2000 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection, and was advised as to the nature of the 
evidence necessary to substantiate his claims.  In the rating 
decision, the RO also informed the veteran of the reasons 
that his claims were denied and the evidence it had 
considered in denying the claims.  The general advisements 
were reiterated in the statement of the case issued in April 
2002, which again informed him of the evidence necessary to 
substantiate his claims.  While the rating decision reflected 
that the RO denied the veteran's claims on the basis that 
they were not well grounded, the statement of the case 
informed him that through the enactment of the VCAA in 
November 2000, the concept of a well grounded claim was 
eliminated.  Moreover, in the statement of the case and in a 
supplemental statement of the case issued to the veteran in 
July 2005, the RO readjudicated the veteran's claims on the 
merits.  These two documents also advised the veteran of the 
legal criteria governing entitlement to the benefits sought 
on appeal, with particular reference in the statement of the 
case to 38 C.F.R. § 3.159 and the United States Code cites 
relevant to the VCAA, and provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  As such, through the rating 
decision, statement of the case, and supplemental statement 
of the case, the RO informed the veteran of the information 
and evidence needed to substantiate his claims.  See 
38 U.S.C.A. §§ 5102, 5103.  

In sum, through the aforementioned documents - all taken 
together - the RO has sufficiently informed the veteran of 
the information or evidence needed to substantiate his 
service connection claims and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing at the RO before 
a local hearing officer in August 2004.  The RO has obtained 
the veteran's service medical records, as well as VA medical 
treatment records.  It is observed that since his discharge 
from service in April 1993, the veteran has relocated a few 
times to different states.  He identified additional VA 
treatment, as well as private (military) treatment records, 
covering the period of 1995 to 1999, for the RO to obtain on 
his behalf in Arizona and Pennsylvania.  Such efforts by the 
RO were unsuccessful.  Further, VA has conducted necessary 
medical inquiry in an effort to substantiate the claims.  
38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA 
examinations in February 2001 and April 2005, specifically to 
evaluate the current nature and etiology of the disabilities 
at issue.  The Board finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claims of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a)(1) (2005); 66 Fed. Reg. 56614-56615 (Nov. 
9, 2001).

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPREC 8-98 (August 
3, 1998), published at 63 Fed. Reg. 56,703 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The claims file shows that the veteran served on active duty 
from November 1988 to April 1993.  His service included a 
tour of duty in the Southwest Asia theater of operations from 
January 9, 1991 to May 15, 1991.  The veteran contends that 
he has disability manifested by right elbow joint pain, a 
rash of the lower legs, chronic headaches, and fatigue, which 
are attributed to his period of service including his Persian 
Gulf tour of duty.  

After careful consideration of the record including the 
veteran's contentions, the Board finds that there is no 
competent evidence showing that the veteran currently has a 
rash of the lower legs that is related to his period of 
active service to include service in the Persian Gulf, or 
that he currently has a rash of the lower legs due to an 
undiagnosed illness.  However, the Board is of the opinion 
that there is competent evidence showing that the veteran 
currently has right elbow joint pain, chronic headaches, and 
fatigue that are related to his service in the Persian Gulf 
and that are due to an undiagnosed illness.  

Service medical records do not show any complaints, treatment 
or diagnosis of right elbow joint pain, a rash of the lower 
legs, chronic headaches, or fatigue.  The veteran was 
discharged from active service in April 1993.  Relevant post-
service medical evidence includes VA outpatient treatment and 
examination records.  At the time of VA general medical and 
orthopedic examinations in June 1993, the veteran had 
numerous complaints referable to the musculoskeletal system, 
but there were no specific complaints or diagnosis pertaining 
to the right elbow joint.  There were also no complaints or 
diagnoses of headaches or fatigue.  A skin examination was 
unremarkable.  

The veteran subsequently participated in a VA Persian Gulf 
Registry.  During an examination in January 2000, he 
complained of multiple joint pains beginning in 1993 (and 
others in 1995), fatigue beginning in 1993, rashes on the 
front of his shins beginning in 1994, and headaches beginning 
in 1995.  An X-ray of the right elbow joint was negative for 
bony or soft tissue injury and joint effusion.  The 
assessments were rash, arthralgias, fatigue, and headaches.  
At the time of another VA examination in June/July 2000, the 
veteran's skin revealed no signs of topical or systemic 
diseases.  VA outpatient treatment records in December 2000 
show that the veteran was prescribed ointment for a skin 
condition on his legs.  Fiorinal was added to his medication 
list, for migraines.  

At the time of a VA medical examination in February 2001, the 
veteran reported pain in multiple joints, to include the 
elbows, which he indicated began in 1995 and which he 
described as associated with stiffness and fatigue.  He also 
indicated that he felt constantly fatigued and unrefreshed 
after sleeping.  He complained of headaches beginning in 
1995, which he described as located occipitally with pain 
that radiated to the back of his eyes.  He also indicated 
that the headaches were associated with photophobia and loss 
of appetite.  The diagnoses were generalized arthralgia, more 
severe in the right elbow causing mild to moderate, 
occasionally severe, pain with limitation of function related 
to pain of unknown etiology.  The examiner remarked that the 
veteran failed to meet the criteria for the diagnosis of 
chronic fatigue syndrome but nevertheless complained of the 
generalized fatigue of unknown etiology.  At the time of a VA 
psychiatric examination in February 2001, the veteran 
reported problems with fatigue.  At the time of a VA 
dermatological examination in February 2001, the veteran 
reported a rash on his lower legs that was problematic at 
times.  He was using topical antifungal creams daily and 
moisturizers.  A biopsy performed in the past was notably 
non-specific.  The assessments included probable atopic 
nummular eczema, intermittently active, not active today.   

At his hearing in August 2004, the veteran testified that he 
initially had pain in his right elbow joint in 1993, during 
service, when it had locked while he was lifting cargo into a 
vehicle.  He said that his pain had worsened since then.  He 
indicated that he first noticed a rash on his lower legs in 
1992 or 1993, but that it went away.  He said that it came 
and went but finally persisted beginning in about early 1994.  
He testified that he noticed fatigue in about 1994, and that 
despite waxing and waning with his pain thresholds, it had 
not gone away.  He said that his chronic headaches also began 
in about late 1993 or early 1994.  He indicated that they had 
worsened to the degree that he was having migraine-like 
headaches in 1995.  

At the time of a VA medical examination in April 2005, the 
veteran reported his problems with fatigue, headaches that 
had been diagnosed as migraines, and right elbow (which he 
said was stiff, popped, and occasionally locked and swelled).  
The impressions were fatigue, not consistent with chronic 
fatigue syndrome, but with evidence of fatigue by history, 
which the examiner believed could be related to the veteran's 
obesity; chronic right elbow strain with no objective 
findings on examination that day, with limitation of function 
due to mild pain and with X-ray evidence of a spur on the 
olecranon; and headaches, diagnosed as migraines.  

At the time of a VA dermatological examination in April 2005, 
the examiner noted that the veteran treated a skin condition 
on his legs (mostly shins), as well as his forearms, elbows, 
and hands, with topical steroids, moisturizers, and topical 
antifungals.  The diagnoses included atopic dermatitis.  
 
A.  Rash on the Lower Legs

There is no current objective medical evidence of a skin 
disability during service or until many years thereafter.  
The most recent VA examinations in February 2001 and April 
2005 have furnished diagnoses of probable atopic nummular 
eczema and atopic dermatitis, respectively.  Neither of these 
diagnoses has been related to the veteran's period of 
service, to include his tour of duty in the Persian Gulf.  
Despite the assertions of the veteran that his skin condition 
of the lower legs was related to service, he, as a layperson, 
is not competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  Further, as 
his skin condition of the lower legs has been medically 
attributed to a diagnosed rather than undiagnosed illness, 
the Persian Gulf War presumption of service connection does 
not apply.

In short, the Board finds that there is no competent evidence 
showing that the veteran currently has a rash of the lower 
legs that can be related to service or to an undiagnosed 
illness.  Accordingly, the Board concludes that the weight of 
the credible evidence is against the veteran's claim of 
service connection.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

B.  Right Elbow Joint Pain, Chronic Headaches, and Fatigue

Based on its review of the record, the Board finds the 
evidence to be in relative equipoise with respect to the 
veteran's claims of service connection for right elbow joint 
pain, chronic headaches, and fatigue.  

There is no contemporaneous service medical evidence 
revealing that the veteran suffered from right elbow joint 
pain, headaches, or fatigue.  Indeed, the veteran has for the 
most part reported, except with regard to the onset of right 
elbow problems on one occasion, that his symptoms began after 
service, in the time frame of 1993 to 1995.  The medical 
record, however, does not show any objective evidence of 
right elbow joint pain, headaches, and fatigue until many 
years after the veteran's discharge from service in April 
1993.  

VA medical opinions were sought in February 2001 and April 
2005, in order to clarify the nature and etiology of the 
veteran's claimed disabilities.  The resulting opinions were 
not necessarily consistent or definitive.  For example, the 
veteran was diagnosed with both right elbow arthralgia, 
related to pain of unknown etiology, and right elbow strain.  
He was diagnosed with generalized fatigue of unknown etiology 
and with fatigue that the examiner felt could be related to 
the veteran's obesity.  Further, only one of the examiners 
addressed headaches in the diagnosis, characterizing it as 
having been identified as migraines.   
  
The Board has carefully considered the veteran's assertions 
that his current elbow pain, headaches, and fatigue are 
attributable to his Persian Gulf War service.  While he, as a 
layperson, is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case (see Espiritu v. Brown, 2 Vet. App. 492 (1992)), 
his assertions nevertheless do provide a basis for concluding 
that he developed chronic physical problems since his return 
from that service.  Notwithstanding the inconsistencies, as 
noted, regarding the veteran's diagnoses on VA examinations, 
the Board concludes that there is a basis for relating the 
development of the veteran's current right elbow joint pain, 
headaches, and fatigue to his Persian Gulf War service.  

In sum, the evidence in this case is relatively balanced in 
showing that his currently demonstrated right elbow joint 
pain, headaches, and fatigue as likely as not are due to an 
undiagnosed illness that had its clinical onset in service.  
By extending the benefit of the doubt to the veteran, service 
connection for these disabilities is warranted.  

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a disability manifested by pain in the 
right elbow joint, as due to undiagnosed illness, is granted.  

Service connection for a disability manifested by a rash of 
the lower legs, to include claimed as due to undiagnosed 
illness, is denied.

Service connection for disability manifested by chronic 
headaches, as due to undiagnosed illness, is granted.

Service connection for disability manifested by fatigue, as 
due to undiagnosed illness, is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


